Filed Pursuant to Rule 424(b)(3) Registration Statement File No. 333-165466 Prospectus Supplement Interests in JACKSONVILLE SAVINGS BANK 401(k) PROFIT SHARING PLAN Offering of Participation Interests in up to 630,516 Shares of JACKSONVILLE BANCORP, INC. Common Stock In connection with the conversion of Jacksonville Bancorp, MHC from the mutual to the stock form of organization,Jacksonville Bancorp, Inc., a newly formed Maryland corporation (“Jacksonville Bancorp-Maryland”), is offering shares of common stock for sale.Accordingly, in connection with the conversion, Jacksonville Bancorp-Maryland is allowing participants in the Jacksonville Savings Bank 401(k) Profit Sharing Plan (the “Plan”) to invest all or a portion of their accounts in participation interests in the common stock of Jacksonville Bancorp-Maryland (“Jacksonville Bancorp-Maryland Common Stock”). Based upon the value of the Plan assets at December 31, 2009, the trustee of the Plan could purchase up to 630,516 shares of Jacksonville Bancorp-Maryland Common Stock, at the purchase price of $10.00 per share.This prospectus supplement relates to the initial election of Plan participants to direct the trustee of the Plan to invest all or a portion of their Plan accounts in Jacksonville Bancorp-Maryland Common Stock at the time of the stock offering. The prospectus of Jacksonville Bancorp-Maryland dated May 14, 2010, is provided with this prospectus supplement.It contains detailed information regarding the reorganization and stock offering of Jacksonville Bancorp-Maryland and the financial condition, results of operations and business of Jacksonville Bancorp, Inc., the federal mid-tier holding company of Jacksonville Savings Bank (“Jacksonville Bancorp-Federal”) and Jacksonville Savings Bank.This prospectus supplement provides information regarding the Plan. You should read this prospectus supplement together with the prospectus and keep both for future reference. For a discussion of risks that you should consider, see “Risk Factors” beginning on page 19 of the prospectus. The interests in the Plan and the offering of the shares of Jacksonville Bancorp-Maryland Common Stock have not been approved or disapproved by the Office of Thrift Supervision, the Securities and Exchange Commission or any other federal or state agency.Any representation to the contrary is a criminal offense. The securities offered in this prospectus supplement are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. This prospectus supplement may be used only in connection with offers and sales by Jacksonville Bancorp-Maryland, in the stock offering, of participation interests in Jacksonville Bancorp-Maryland Common Stock acquired by the Plan.No one may use this prospectus supplement to reoffer or resell interests in shares of Jacksonville Bancorp-Maryland Common Stock acquired through the Plan. You should rely only on the information contained in this prospectus supplement and the prospectus.Jacksonville Bancorp-Maryland, Jacksonville Savings Bank and the Plan have not authorized anyone to provide you with information that is different. This prospectus supplement does not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction to any person to whom it is unlawful to make an offer or solicitation in that jurisdiction.Neither the delivery of this prospectus supplement and the prospectus nor any sale of Jacksonville Bancorp-Maryland Common Stock or participation interests representing an ownership interest in Jacksonville Bancorp-Maryland Common Stock shall under any circumstances imply that there has been no change in the affairs of Jacksonville Bancorp-Maryland, Jacksonville Bancorp-Federal, Jacksonville Savings Bank, or the Plan since the date of this prospectus supplement, or that the information contained in this prospectus supplement or incorporated by reference is correct as of any time after the date of this prospectus supplement. The date of this prospectus supplement is May 14, 2010. TABLE OF CONTENTS THE OFFERING 1 Securities Offered 1 Election to Purchase Common Stock 1 Purchase Priorities 2 Minimum and Maximum Investment 4 Value of Plan Assets 4 How to Order 4 Order Deadline 5 Irrevocability of Transfer Direction 6 Future Direction to Purchase and Sell Common Stock 6 Voting Rights of Common Stock 6 DESCRIPTION OF THE PLAN 7 Introduction 7 Eligibility and Participation 7 Contributions Under the Plan 8 Limitations on Contributions 8 Benefits Under the Plan 8 Withdrawals and Distributions from the Plan 9 Investment of Contributions and Account Balances 10 Performance History and Description of Funds 11 Administration of the Plan 14 Amendment and Termination 14 Merger, Consolidation or Transfer 15 Federal Income Tax Consequences 15 Notice of Your Rights Concerning Employer Securities 16 Additional Employee Retirement Income Security Act (“ERISA”) Considerations 17 Securities and Exchange Commission Reporting and Short-Swing Profit Liability 17 Financial Information Regarding Plan Assets 18 LEGAL OPINION 19 THE OFFERING Securities Offered Jacksonville Bancorp-Maryland is offering participation interests in shares of common stock of Jacksonville Bancorp-Maryland (“Jacksonville Bancorp-Maryland Common Stock”) acquired by the Jacksonville Savings Bank 401(k) Profit Sharing Plan (the “Plan”).The participation interests represent your indirect ownership of shares of Jacksonville Bancorp-Maryland Common Stock through the Plan.At the purchase price of $10.00 per share, the Plan may acquire up to 630,516 shares of Jacksonville Bancorp-Maryland Common Stock in the stock offering, based on the fair market value of the Plan’s assets as of December 31, 2009. Only employees of Jacksonville Savings Bank may become participants in the Plan and only participants may purchase participation interests in shares of Jacksonville Bancorp-Maryland Common Stock.Your investment in shares of Jacksonville Bancorp-Maryland Common Stock in connection with the stock offering is subject to the purchase priorities listed below. Information with regard to the Plan is contained in this prospectus supplement and information with regard to the financial condition, results of operations and business of Jacksonville Bancorp-Maryland and Jacksonville Savings Bank is contained in the accompanying prospectus.The address of the principal executive office of Jacksonville Bancorp-Maryland and Jacksonville Savings Bank is 1211 West Morton Avenue, P.O. Box 880, Jacksonville, IL 62651-0880.Jacksonville Savings Bank’s telephone number at this address is (217) 245-4111. All questions about this Prospectus Supplement should be addressed to Diana Tone, Chief Financial Officer at Jacksonville Savings Bank; telephone number: (217) 245-4111; email: dtone@jacksonvillesavings.com Questions about the common stock being offered or about the prospectus may be directed to the Stock Information Center at (877) 860-2070. Election to Purchase Common Stock In connection with the stock offering, you may elect to transfer all or part of your account balances in the Plan to be used to purchase shares of Jacksonville Bancorp-Maryland Common Stock sold in the stock offering.The trustee of the Plan will purchase Jacksonville Bancorp-Maryland Common Stock in accordance with your directions. However, such directions are subject to purchase priorities and purchase limitations, as described below.Following the stock offering, the trustee will then transfer your purchased shares of Jacksonville Bancorp-Maryland Common Stock to a brokerage account that is set up within the Plan on your behalf. Shares of Jacksonville Bancorp-Maryland Common Stock being sold in the stock offering are different from the common stock of Jacksonville Bancorp-Federal, the federal mid-tier holding company of Jacksonville Savings Bank, that is currently held by the Plan.Jacksonville Bancorp-Federal will be eliminated in the conversion of Jacksonville Bancorp, MHC into Jacksonville Bancorp-Maryland, which will become the newly formed stock holding company of Jacksonville Savings Bank.At the close of the conversion and offering, shares of common stock of Jacksonville Bancorp-Federal held in the Plan will be exchanged for shares of Jacksonville Bancorp-Maryland Common Stock pursuant to an exchange ratio (discussed in greater detail in the accompanying prospectus). Purchase Priorities All Plan participants are eligible to purchase participation interests in Jacksonville Bancorp-Maryland Common Stock sold in the offering.The shares of Jacksonville Bancorp-Maryland Common Stock are being offered at $10.00 per share in a subscription offering and community offering in the following descending order of priority: Subscription Offering: Depositors of Jacksonville Savings Bank with $50 or more on deposit as of the close of business on December 31, 2008, get first priority. Jacksonville Savings Bank’stax-qualified plans, including the employee stock ownership plan and the Plan, get second priority. Depositors of Jacksonville Savings Bank with $50 or more on deposit as of the close of business on March 31, 2010, get third priority. Depositors of Jacksonville Savings Bank as of the close of business on May 10, 2010, get fourth priority. Community Offering: Residents of the Illinois counties of Cass, Greene, Macoupin, Montgomery, Morgan, Pike, Sangamon and Scott get fifth priority. 2 Public stockholders of Jacksonville Bancorp-Federal as of the close of business on May 10, 2010, get sixth priority. If you fall into subscription offeringcategories (1), (3) or (4), you have subscription rights to purchase Jacksonville Bancorp-Maryland Common Stock in the subscription offering and you may use funds in the Plan to pay for the shares of Jacksonville Bancorp-Maryland Common Stock.You may also be able to purchase shares of Jacksonville Bancorp-Maryland Common Stock in the subscription offering even though you are ineligible to purchase through subscription offering categories (1), (3) or (4) if Jacksonville Bancorp-Maryland determines to allow the Plan to purchase stock through subscription offering category (2), reserved for its tax-qualified employee plans. The trustee of the Plan will purchase shares of Jacksonville Bancorp-Maryland Common Stock sold in the stock offering in accordance with your directions.No later than the end of the subscription and community offering period, the amount that you elect to transfer from your existing Plan account balance for the purchase of shares of Jacksonville Bancorp-Maryland Common Stock in connection with the stock offering will be removed from the investment funds you select and transferred to an interest-bearing savings account maintained by Jacksonville Savings Bank as an investment in the Plan, pending the closing of the stock offering.Following the offering period, we will determine whether all, or any portion of, your order will be filled (if the offering is oversubscribed, you may not receive any, or all of, your order, depending on your purchase priority, as described above).The amount that can be used toward your order will be applied to the purchase of shares of Jacksonville Bancorp-Maryland Common Stock. In the event the offering is oversubscribed, i.e., there are more orders for Jacksonville Bancorp-Maryland Common Stock than shares available for sale in the offering, and the trustee is unable to use the full amount allocated by you to purchase participation interests in Jacksonville Bancorp-Maryland Common Stock in the offering, the amount that cannot be invested in Jacksonville Bancorp-Maryland Common Stock, and any interest earned on such amount, will be transferred from the interest-bearing savings account maintained by Jacksonville Savings Bank (as an investment in the Plan) and reinvested in the existing investment funds of the Plan, in accordance with your then existing investment election (in proportion to your investment direction for future contributions).The prospectus describes the allocation procedures in the event of an oversubscription.If you choose not to direct the investment of your account balances towards the purchase of any participation interests in Jacksonville Bancorp-Maryland Common Stock sold in the offering, your account balances will remain in the investment options of the Plan as previously directed by you. 3 Minimum and Maximum Investment In connection with the stock offering, the Plan will permit you to direct the trustee to transfer all, or part of, your assets in the Plan to be used to purchase participation interests in Jacksonville Bancorp-Maryland Common Stock sold in the offering.The trustee of the Plan will then subscribe for shares of Jacksonville Bancorp-Maryland Common Stock offered for sale in the offering, in accordance with each participant’s direction.The trustee will pay $10.00 per share, which will be the same price paid by all other persons who purchase shares in the subscription and community offerings. In order to purchase participation interests in Jacksonville Bancorp-Maryland Common Stock through the Plan, the minimum investment is $250, which will purchase 25 shares.The maximum investment any individual can make through the Plan and outside the Plan is $250,000, which will purchase 25,000 shares. Value of Plan Assets As of December 31, 2009, the market value of the assets of the Plan was approximately $6,305,169, which is eligible to purchase Jacksonville Bancorp-Maryland Common Stock in the offering. The Plan administrator informed each participant of the value of his or her account balance under the Plan as of December 31, 2009. How to Order Enclosed is a Special Investment Election Form on which you can elect to purchase participation interests in Jacksonville Bancorp-Maryland Common Stock sold in the offering.Please note the following stipulations concerning this election: ●
